         Case 3:17-cv-05828-CRB Document 79 Filed 03/16/21 Page 1 of 2

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                            FOR THE NINTH CIRCUIT
                                                                     MAR 15 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 GREGORY WOCHOS, Individually                   No. 19-15672
 and on Behalf of All Others Similarly
 Situated,
                                                D.C. No. 3:17-cv-05828-CRB
               Plaintiff,                       U.S. District Court for Northern
                                                California, San Francisco
 and
                                                MANDATE
 UPPILI SRINIVASAN and KURT
 FRIEDMAN,

               Plaintiffs - Appellants,

   v.

 TESLA, INC.; et al.,

               Defendants - Appellees,

 and

 JASON WHEELER,

               Defendant.


        The judgment of this Court, entered January 26, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Costs are taxed against the appellants in the amount of $234.40.
Case 3:17-cv-05828-CRB Document 79 Filed 03/16/21 Page 2 of 2

                                  FOR THE COURT:

                                  MOLLY C. DWYER
                                  CLERK OF COURT

                                  By: Quy Le
                                  Deputy Clerk
                                  Ninth Circuit Rule 27-7
